DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO #06-004
Dear State Health Official:
CMS developed the Payment Error Rate Measurement (PERM) program to comply with the
Improper Payments Information Act of 2002, under which the Office of Management and
Budget requires us to estimate improper payments in Medicaid and the State Children’s Health
Insurance Program (SCHIP). 1 We began implementation of the PERM program last year to
measure a component of the Medicaid program in seventeen States. This year, CMS will use
PERM to measure improper payments in SCHIP and has selected the States for review in Fiscal
Year (FY) 2007 and beyond.
As part of our national implementation strategy, we have selected States for the improper
payment measurement in Medicaid by using a sampling methodology that ensures a State is
selected for measurement once and only once every three years. In selecting the States for the
improper payment measurement in SCHIP, we determined that we can measure the same States
that are measured for Medicaid each year and produce a SCHIP error rate that will meet IPIA
requirements. As with Medicaid, we will measure each State’s SCHIP program once and only
once every three years. We believe that reviewing a State’s Medicaid and SCHIP programs in
the same year will reduce administrative complexities, costs and burdens since some States may
be able to combine staff and resources for both reviews. The SCHIP State selection for fiscal
years (FY) 2007-2009 (which will rotate thereafter) is as follows:
States Selected for SCHIP Improper Payment Measurements
FY 2007

North Carolina, Georgia, California, Massachusetts, New Jersey, Tennessee, West Virginia,
Kentucky, Maryland, Alabama, South Carolina, Colorado, Utah, Vermont, Nebraska, New
Hampshire, Rhode Island

FY 2008

New York, Florida, Texas, Louisiana, Indiana, Mississippi, Iowa, Maine, Oregon, Arizona,
Washington, District of Columbia, Alaska, Hawaii, Montana, South Dakota, Nevada

FY 2009

Pennsylvania, Ohio, Illinois, Michigan, Missouri, Minnesota, Arkansas, New Mexico,
Connecticut, Virginia, Wisconsin, Oklahoma, North Dakota, Wyoming, Kansas, Idaho,
Delaware

The PERM measurement for both Medicaid and SCHIP beginning in FY 2007 will review the
fee-for-service (FFS), managed care, and eligibility components of the program. CMS has
engaged Federal contractors to measure improper payments in the FFS and managed care
components of Medicaid and SCHIP. In the year a State is reviewed under PERM, the State
itself will conduct the measurement for the eligibility components of Medicaid and SCHIP. The

1

To obtain more information on the PERM program, we invite you to visit our website at
http://www.cms.hhs.gov/MedicaidPERM.

Page 2 – State Health Official
States selected for review in FY 2007 will receive more detailed information regarding State
responsibilities under PERM, including instructions for conducting the eligibility reviews and an
invitation to participate in a “kick-off” teleconference.
We appreciate the cooperation States have afforded us in measuring improper payments in FY 2006
and we look forward to our continued partnership in the forthcoming years as we work to ensure the
integrity of the Medicaid and SCHIP programs.

Sincerely,
/s/
Timothy B. Hill
Director
Office of Financial Management
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

Dennis G. Smith
Director
Center for Medicaid and State Operations

